Filed 11/5/20 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C092900

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF2000161 )

           v.

 ROSEANN JOHNSON,

                    Defendant and Appellant.




         The People charged defendant Roseann Johnson with assault by means of force
likely to produce great bodily injury, making a criminal threat, misdemeanor exhibiting a
deadly weapon, and misdemeanor child endangerment. The People also alleged
defendant had a prior strike for a 2014 conviction for making a criminal threat.
Defendant pled no contest to the assault count and admitted the prior strike allegation.
         As part of the plea agreement, the court deferred sentencing and defendant agreed
to enter into a residential rehabilitation program. If defendant successfully completed the
program, the court would strike the prior strike and make a finding that defendant’s case

                                                             1
was unusual for probation purposes. If defendant did not complete the program, she
would be sentenced up to the maximum prison term on the plea.
       The parties stipulated the factual basis for the plea was contained in Yuba County
sheriff’s report No. 19-4768, which explained that defendant had assaulted her boyfriend
with a baseball bat. The parties also agreed defendant had a prior strike conviction for
criminal threats.
       Defendant did not successfully complete the residential rehabilitation program.
Before sentencing, defendant submitted a letter to the court requesting a hearing pursuant
to People v. Marsden (1970) 2 Cal.3d 118. The court conducted the hearing and denied
defendant’s motion. The court sentenced defendant to the low term of two years in state
prison, doubled for the prior strike conviction, for a total term of four years, and
dismissed the outstanding counts. Considering defendant’s ability to pay, the court
imposed a $300 restitution fine, a $300 parole revocation restitution fine, which was
suspended pending revocation of parole, a $40 court operations fee, and a $30 criminal
conviction assessment.
       Defendant filed a notice of appeal without a certificate of probable cause.
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
was advised by counsel of her right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                              2
                         /s/
                         Robie, J.



We concur:



/s/
Hull, Acting P. J.



/s/
Krause, J.




                     3